DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,136,959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a method for sizing an object within a patient, comprising navigating an elongate body to a location within the patient, the elongate body comprising an imaging sensor for capturing images of the object and a basket for capturing the object; capturing sequential images of the object an the basket with the imaging sensor while navigating the elongate body in at least one of a different orientation and a different position; accessing a set of robot data indicative of the orientation and position of the elongate body during the capture of the sequential images, wherein the accessed set of robot data comprises data from which a position and size of the basket can be determined; and analyzing the sequential images to estimate a size of the object based on identifying those images depicting at least a portion of the object and at least a portion of the basket; and determining the estimated size of the object based on the position and the size of the basket relative to the object in the identified images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 1, filed 11/22/2021, with respect to claims 30-33, 36-43, and 46-49 have been fully considered and are persuasive.  The rejections of claims 30-33, 36-43, and 46-49 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793